     Case 2:90-cv-00520-KJM-DB Document 6707 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   RALPH COLEMAN, et al.,                           No. 2:90-cv-0520 KJM DB P
12                      Plaintiffs,
13          v.                                        ORDER
14   GAVIN NEWSOM, et al.,
15                      Defendants.
16

17

18                  The court held a further telephonic status conference on May 29, 2020 for further

19   updates on defendants’ response to the novel coronavirus (COVID-19) pandemic and its impact

20   on Coleman class members.

21                  At hearing, defendants confirmed that the Special Master will receive ongoing

22   information in real-time about the status of all transfers of class members and admission of class

23   members from the counties. In addition, defendants shall be prepared to provide updated

24   information about mental health transfers and such admissions at upcoming status conferences

25   unless and until defendants have resumed full compliance with the requirements of the Program

26   Guide with respect to transfer and placement of class members.

27                  As required by court order, defendants have submitted maps and census

28   information concerning the location of mental health programs and the census of class members
                                                      1
     Case 2:90-cv-00520-KJM-DB Document 6707 Filed 06/10/20 Page 2 of 2

 1   at CDCR prison facilities. As required by court order, ECF No. 6681, updated maps and
 2   accompanying information shall be filed on the 15th of every month, beginning on June 15, 2020.
 3   Good cause appearing, the following additional information shall be included in the updates.
 4          1. Defendants have represented that they plan to have all class members out of
 5              temporary mental health units (TMHUs) by June 15, 2020. See Reporter’s Transcript
 6              of Proceedings (5/29/2020 RT), ECF No. 6702, at 18. Defendants shall include the
 7              location of all TMHUs that remain active or are only temporarily deactivated, and they
 8              shall also include for one month past permanent deactivation the location of any
 9              TMHU that has been permanently deactivated and, as available, the type of space to
10              which that space has been returned or transitioned.
11          2. Plaintiffs have filed a copy of the Joint Case Management Conference Statement filed
12              in Plata v. Newsom, Case No. 01-1351 JST (N.D.Cal.), on May 20, 2020. ECF No.
13              6688. In that statement, defendants represent that “CDCR has focused its efforts on
14              converting unused space within CDCR institutions” as “alternative housing for
15              inmates.” Id. at 21. Going forward, defendants shall include on the monthly map
16              updates the location(s) of all “unused space” as that term is used in ECF No. 6688 that
17              has been converted to alternative housing for class members and a description of the
18              nature of that space before its conversion; as well as the location of similar “unused
19              space” at all prison locations that has not yet been converted to alternative housing.
20                 Finally, the next status conference for COVID-19 updates is set for June 12, 2020
21   at 10:00 a.m. That status conference will be conducted by Zoom videoconference. The parties
22   and the Special Master will provided necessary information for that videoconference by Casey
23   Schultz, Courtroom Deputy in advance of that hearing.
24          IT IS SO ORDERED.
25    DATED: June 9, 2020.
26

27

28
                                                      2
